DELL, J.
Allen Hodgdon appeals his consecutive sentences for two counts of DUI manslaughter and two counts of DUI with serious bodily injury. He contends that the trial court erred when it revoked his probation and re-sentenced him without giving him credit for time served toward each of his consecutive sentences. The trial court sentenced appellant to a total of forty years in prison with credit for fifteen years time served. We affirm. See Cook v. State, 645 So.2d 436 (Fla.1994), Tripp v. State, 622 So.2d 941 (Fla.1993), Bayshore v. State, 651 So.2d 248 (Fla. 4th DCA 1995), Campbell v. State, 631 So.2d 390 (Fla. 1st DCA 1994), Thomas v. State, 627 So.2d 1295 (Fla. 5th DCA 1993).
We remand with instructions for the trial court to correct its written violation of probation judgment and sentence so that it reflects appellant’s fifteen-year credit for time served. We also certify that our holding conflicts with Bailey v. State, 634 So.2d 171 (Fla. 1st DCA 1994).
AFFIRMED but REMANDED.
GUNTHER and STEVENSON, JJ. concur.